Citation Nr: 0630466	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-33 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for an appendectomy scar, 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from May 1949 to December 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


FINDING OF FACT

Prior to the promulgation of an appellate decision, the 
appellant withdrew his Substantive Appeal seeking a 
disability rating in excess of 10 percent for an appendectomy 
scar.  


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal on the 
issue of entitlement to an increased rating for an 
appendectomy scar are met.  38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. § 20.204 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  The appellant initiated and 
perfected an appeal to the Board on the issue listed on the 
cover page of this decision.  

In May 2004, the RO continued the 10 percent rating assigned 
for the service-connected appendectomy scar.  In May 2006, 
after the appeal and the claims file had already been 
transferred to the Board, the appellant wrote directly to the 
RO indicating that he wished to withdraw his appeal, stating 
that he was satisfied with the current rating.  In September 
2006, the appellant confirmed his wish to withdraw the 
present appeal to an employee of the RO.  

An appellant may withdraw a Substantive Appeal in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204.  It appears to the Board that the appellant has 
withdrawn his appeal with regard to the issue of an increased 
rating for an appendectomy scar.  Accordingly, this appeal 
will be dismissed.  


ORDER

The appeal seeking a rating in excess of 10 percent for an 
appendectomy scar is dismissed.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


